Citation Nr: 0032272	
Decision Date: 12/11/00    Archive Date: 12/20/00

DOCKET NO.  00-19 081	)	DATE
	)
	)


THE ISSUE

Whether the Board's January 16, 1987 decision contained clear 
and unmistakable error.


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

This case arises from a request for reconsideration of a 
prior Board decision, filed directly with the Board, under 
38 U.S.C.A. § 7111, alleging clear and unmistakable error in 
a January 16, 1987 Board decision which determined the 
veteran was not entitled to a effective date earlier than 
November 27, 1984 for service connection for glaucoma. 



FINDINGS OF FACT

1.  On January 16, 1987, the Board determined that the 
veteran was not entitled to a effective date earlier than 
November 27, 1984 for service connection for glaucoma.

2.  Evidence before the Board on January 16, 1987 did not 
compel a conclusion, to which reasonable minds could not 
differ, inconsistent with the Board's determination.


CONCLUSION OF LAW

The January 16, 1987 Board decision, which determined that 
the veteran was not entitled to an effective date earlier 
than November 27, 1984 for service connection for glaucoma, 
did not contain clear and unmistakable error.  38 U.S.C.A. 
§ 7111 (West Supp. 1998); 38 C.F.R. § 20.1403 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Recent statutory and regulatory changes have made it possible 
for the Board to revise or reverse an earlier Board decision 
based upon clear and unmistakable error.  See 38 U.S.C.A. 
§ 7111; see also Public Law 105-111 (November 21, 1997); 64 
Fed. Reg. 2134 (1999)(codified at 38 C.F.R. § 20.609(c)(4) 
and Part 20, subpart O); Chairman's Memorandum No. 01-99-09 
(February 19, 1999).  Clear and unmistakable error is a very 
specific and rare kind of error, of fact or of law, that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  Review for clear and unmistakable error 
must be based on the record and the law that existed when 
that decision was made.  In addition, to warrant revision of 
a Board decision on the grounds of clear and unmistakable 
error, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and 
unmistakable.  38 C.F.R. § 20.1403.

The appellant alleges clear and unmistakable error in a prior 
January 16, 1987 Board decision, which determined that the 
veteran was not entitled to a effective date earlier than 
November 27, 1984 for service connection for glaucoma.  
However, applying the legal standards in place at the time, 
the evidence of record at the time of the decision was not 
such that it compelled a conclusion, to which reasonable 
minds could not differ, inconsistent with the Board's 
determination.

The law at the time provided, as it does now, that the date 
of an award based upon an original claim or a claim to reopen 
a final adjudication could be no earlier than the date of 
receipt of the application for the award in question.  
38 U.S.C.A. § 3010(a) (1982); 38 C.F.R. § 3.400(a), (b)(2) 
(1986).  Although an exception allowing the effective date to 
extend back to the date of the veteran's separation from 
service existed in cases where the application for benefits 
was received within a year of the veteran's separation from 
service, 38 U.S.C.A. § 3010(b)(1), that exception was 
inapplicable to this case.

The veteran had been awarded service connection for glaucoma 
in April 1985.  That grant of service connection arose from a 
claim filed November 27, 1984.  The claims file does not 
reflect the presence of an earlier claim for service 
connection for glaucoma.  As such the earliest effective date 
available for service connection for glaucoma was November 
27, 1984, the date of claim.  

The Board observes that the veteran filed a claim for service 
connection for an "eye ailment" in August 1958, subsequent 
to an initial period of active service from June 1954 to July 
1958.  The Board does not construe this as an earlier 
unadjudicated claim for glaucoma, and it was not clear and 
unmistakable error for the Board in January 1987 to fail to 
treat this as an unadjudicated claim for service connection 
for glaucoma.  First, the claim was adjudicated in November 
1958 in a rating decision that denied service connection for 
defective vision.  That decision was not appealed and became 
final.  38 U.S.C.A. § 4005(c) (1982); 38 C.F.R. § 19.192 
(1986).  As such, the claim was no longer pending at the time 
of the April 1985 grant of service connection for glaucoma.  
Second, service medical records before the Board in January 
1987 revealed that glaucoma was not diagnosed until March 
1971, during a discharge examination pertaining to the 
veteran's second period of active service from June 1960 to 
June 1971.  The veteran's November 1958 claim, therefore, 
could only have been construed as a claim for service 
connection for defective vision only, and not glaucoma, 
because the veteran did not indicate in his claim that he was 
seeking service connection for glaucoma and there was no 
medical evidence of glaucoma at that point in time. 

Pursuant to an August 1993 Board remand ordered by the United 
States Court of Appeals for Veterans Claims in December 1992, 
the RO requested additional medical records, including 
service medical records.  No additional significant 
additional records were obtained.  Service medical records 
obtained included vaccination records, records of electro-
cardiograms performed in 1971 and thereafter, and medical 
records compiled from 1971 to 1979 in connection with the 
veteran's service in the United States Naval Reserve.  Even 
were the Board to treat these as having been before the Board 
in January 1987, these records would not alter the analysis 
concerning the correct effective date for service connection 
for glaucoma.  These records do not suggest that glaucoma was 
present prior to 1971, let alone in November 1958, and would 
have had no bearing upon the veteran's claim for an earlier 
effective date for service connection for glaucoma.  

Because the veteran did not file a claim for service 
connection for glaucoma prior to November 27, 1984, it was 
wholly proper to establish November 27, 1984, the date of 
claim, as the effective date of service connection for 
glaucoma.  It follows, a fortiori, that the Board's denial of 
an earlier effective date did not constitute clear and 
unmistakable error.



ORDER

The appellant's motion is denied.



		
	BRUCE KANNEE
Veterans Law Judge
Board of Veterans' Appeals


 



